Exhibit 10.1

 

[g27331kmi001.jpg]

 

[name]
[address]

 

January     , 2013

 

Re:          Retention Award

 

Dear [                  ]:

 

As you know, EnergySolutions, Inc. (the “Company”) has entered into an Agreement
and Plan of Merger with Rockwell Holdco, Inc. and Rockwell Acquisition Corp.,
dated as of January 7, 2013 (the “Merger Agreement”).  EnergySolutions is
currently in a “go-shop” period in which we are actively soliciting other offers
to enter into a transaction. The Company desires to retain your services through
the date on which the transactions contemplated by the Merger Agreement, or
transactions arising from the “go-shop” period, are consummated (such date, “the
Closing Date”).

 

As such, in consideration of your continued employment with the Company through
the Closing Date, pursuant to the terms of this agreement (the “Agreement”) you
shall be paid a lump sum cash payment of $[            ], less applicable tax
withholdings (the “Retention Award”) on the Closing Date, if and only if the
following conditions (the “Conditions”) are satisfied: (i) you are still
employed by the Company on the Closing Date; (ii) the price per share received
by shareholders in the transaction is $3.75 or greater; and (iii) the Closing
Date is no later than December 31, 2013. Condition (i) shall be deemed satisfied
if you have been terminated without Cause (as defined in your Severance
Agreement) as of or prior to the Closing Date.

 

For the avoidance of doubt, if any of the conditions do not occur, this
Agreement shall be of no force or effect and you shall have no right to receive
the Retention Award.  The Retention Award is intended to be in addition to, and
shall not be offset by, any incentive, severance or other amounts otherwise
payable to you.  Neither the entering into of this Agreement, nor any
modification thereof, nor the payment of any amount hereunder, shall be
construed as giving the you the right to be retained in the service of the
Company.  The Agreement shall be construed and enforced according to the laws of
the State of Utah, without regard to its conflict of law rules.

 

We look forward to your continued strong efforts during this important time of
transition for the Company.

 

--------------------------------------------------------------------------------


 

 

 

Sincerely,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACKNOWLEDGMENT AND ACCEPTANCE:

 

 

 

 

 

 

 

 

 

 

Signature:

 

 

Date:

 

 

--------------------------------------------------------------------------------